ICJ_171_ArbitralAward1899_GUY_VEN_2021-03-08_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     ARBITRAL AWARD OF 3 OCTOBER 1899
                              (GUYANA v. VENEZUELA)


                               ORDER OF 8 MARCH 2021




                                   2021
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                              (GUYANA c. VENEZUELA)


                            ORDONNANCE DU 8 MARS 2021




3 Ord_1222.indb 1                                            2/08/22 13:33

                                                Official citation:
                                       Arbitral Award of 3 October 1899
                                 (Guyana v. Venezuela), Order of 8 March 2021,
                                          I.C.J. Reports 2021, p. 188




                                             Mode officiel de citation :
                                     Sentence arbitrale du 3 octobre 1899
                               (Guyana c. Venezuela), ordonnance du 8 mars 2021,
                                           C.I.J. Recueil 2021, p. 188




                                                                                   1222
                                                                   Sales number
                    ISSN 0074-4441                                 No de vente:
                    ISBN 978-92-1-003884-3

                                    © 2022 ICJ/CIJ, United Nations/Nations Unies
                                        All rights reserved/Tous droits réservés

                                        Printed in France/Imprimé en France




3 Ord_1222.indb 2                                                                         2/08/22 13:33

                                                   8 MARCH 2021

                                                        ORDER




                     ARBITRAL AWARD OF 3 OCTOBER 1899
                           (GUYANA v. VENEZUELA)




                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                           (GUYANA c. VENEZUELA)




                                                   8 MARS 2021

                                                   ORDONNANCE




3 Ord_1222.indb 3                                                 2/08/22 13:33

                                                                                       188




                               COUR INTERNATIONALE DE JUSTICE

                                               ANNÉE 2021                                        2021
                                                                                                8 mars
                                                8 mars 2021                                   Rôle général
                                                                                                no 171

                    SENTENCE ARBITRALE DU 3 OCTOBRE 1899
                                      (GUYANA c. VENEZUELA)



                                             ORDONNANCE



                Présents : Mme Donoghue, présidente ; M. Gevorgian, vice‑président ;
                            MM. Tomka, Abraham, Bennouna, Cançado Trindade,
                            Yusuf, Mmes Xue, Sebutinde, MM. Bhandari, Robinson,
                            Crawford, Salam, Iwasawa, Nolte, juges ; Mme Charles­
                            worth, juge ad hoc ; M. Gautier, greffier.


                    La Cour internationale de Justice,
                    Ainsi composée,
                    Après délibéré en chambre du conseil,
                    Vu l’article 48 du Statut de la Cour et les articles 44 et 79ter, para-
                graphe 5, de son Règlement,
                    Vu la requête enregistrée au Greffe de la Cour le 29 mars 2018, par
                laquelle le Gouvernement de la République coopérative du Guyana
                (ci‑après dénommée « Guyana ») a introduit une instance contre la Répu-
                blique bolivarienne du Venezuela (ci‑après dénommée « Venezuela »),
                relativement à un différend concernant « la validité juridique et l’effet
                contraignant de la sentence arbitrale du 3 octobre 1899 relative à la
                ­frontière entre la colonie de la Guyane britannique et les Etats‑Unis du
                 Venezuela »,
                    Notant que, le 18 juin 2018, lors d’une réunion que le président de la
                 Cour a tenue avec les représentants des Parties, la vice‑présidente du
                 Venezuela, S. Exc. Mme Delcy Rodríguez Gómez, a déclaré que son gou-
                 vernement estimait que la Cour n’avait manifestement pas compétence

                                                                                         4




3 Ord_1222.indb 5                                                                                    2/08/22 13:33

                         sentence arbitrale du 3 octobre 1899 (ord. 8 III 21)            189

                pour connaître de l’affaire et que le Venezuela avait décidé de ne pas
                prendre part à l’instance, et a remis au président de la Cour une lettre du
                président du Venezuela, S. Exc. M. Nicolás Maduro Moros, communi-
                quant la position du Venezuela,
                   Vu l’ordonnance en date du 19 juin 2018, par laquelle la Cour a estimé,
                en application de l’article 79, paragraphe 2, du Règlement du 14 avril
                1978, tel qu’amendé le 1er février 2001, que, dans les circonstances de l’es-
                pèce, il était nécessaire de régler en premier lieu la question de sa compé-
                tence, et qu’en conséquence il devait être statué séparément, avant toute
                procédure sur le fond, sur cette question, et a fixé au 19 novembre 2018 et
                au 18 avril 2019, respectivement, les dates d’expiration du délai pour le
                dépôt d’un mémoire du Guyana et d’un contre‑mémoire du Venezuela sur
                ladite question,
                   Vu le mémoire du Guyana sur la question de la compétence de la Cour
                déposé dans le délai ainsi fixé,
                   Rappelant que le Venezuela n’a pas présenté de contre‑mémoire, mais
                qu’il a, le 28 novembre 2019, adressé à la Cour un document intitulé
                « Mémorandum de la République bolivarienne du Venezuela sur la
                requête déposée par la République coopérative du Guyana auprès de la
                Cour internationale de Justice le 29 mars 2018 »,
                   Vu la lettre en date du 10 février 2020, par laquelle le Venezuela a indi-
                qué qu’il n’avait pas l’intention de prendre part à la procédure orale sur
                la question de la compétence de la Cour,
                   Une audience publique s’étant tenue par liaison vidéo le 30 juin 2020, à
                laquelle le Guyana a présenté ses plaidoiries et conclusions sur la question
                de la compétence de la Cour ;
                   Considérant que, par son arrêt en date du 18 décembre 2020, la Cour a
                dit qu’elle avait compétence pour connaître de la requête déposée par le
                Guyana le 29 mars 2018 dans la mesure où elle se rapporte à la validité de
                la sentence arbitrale du 3 octobre 1899 et à la question connexe du règle-
                ment définitif du différend concernant la frontière terrestre entre le
                Guyana et le Venezuela ;
                   Considérant qu’il convient donc à présent de fixer des délais pour la
                procédure écrite sur le fond ;
                   Considérant que, lors d’une réunion tenue le 26 février 2021 par liaison
                vidéo entre la présidente de la Cour et les représentants des Parties,
                conformément à l’article 31 du Règlement de la Cour, le Guyana a
                demandé à disposer d’une période de neuf mois, à compter de la date de
                l’ordonnance de fixation des délais, pour la préparation de son mémoire ;
                   Considérant que, lors de cette même réunion, le Venezuela a manifesté
                son désaccord avec l’arrêt rendu par la Cour le 18 décembre 2020, faisant
                valoir que l’« Accord tendant à régler le différend entre le Venezuela et le
                Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord relatif à la fron-
                tière entre le Venezuela et la Guyane britannique », signé à Genève le

                                                                                           5




3 Ord_1222.indb 7                                                                               2/08/22 13:33

                         sentence arbitrale du 3 octobre 1899 (ord. 8 III 21)              190

                17 février 1966, ne pouvait fonder la compétence de la Cour puisqu’il
                prévoyait que le différend devrait être résolu à l’amiable, d’une manière
                acceptable pour les deux parties ;
                  Considérant que le Venezuela a également indiqué qu’il n’avait pas
                encore décidé de la position à adopter à l’égard de la procédure et que,
                compte tenu des graves conséquences qu’avait, selon lui, l’arrêt du
                18 décembre 2020 pour sa souveraineté, il était tenu, au regard de sa
                Constitution, de procéder à des consultations populaires sur la question,
                qui nécessiteraient un laps de temps important, et qu’il rencontrait en
                outre un certain nombre d’autres difficultés dans l’élaboration de ses écri-
                tures ; et qu’il a donc demandé à se voir accorder un délai de douze à
                dix-huit mois pour la préparation de son contre‑mémoire ;
                  Considérant que, en réponse aux vues exprimées par le Venezuela, le
                Guyana a indiqué qu’un délai de douze mois pour le dépôt, par chaque
                Partie, de ses écritures, serait également acceptable ;
                  Compte tenu des vues des Parties,
                  Fixe comme suit les dates d’expiration des délais pour le dépôt de pièces
                sur le fond :
                  Pour le mémoire de la République coopérative du Guyana, le 8 mars
                2022 ;
                  Pour le contre‑mémoire de la République bolivarienne du Venezuela, le
                8 mars 2023 ;
                  Réserve la suite de la procédure.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le huit mars deux mille vingt et un, en trois exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement au Gouvernement de la République coopérative du
                Guyana et au Gouvernement de la République bolivarienne du Vene-
                zuela.

                                                                         La présidente,
                                                              (Signé) Joan E. Donoghue.
                                                                           Le greffier,
                                                               (Signé) Philippe Gautier.




                                                                                             6




3 Ord_1222.indb 9                                                                                 2/08/22 13:33

                     ISBN 978-92-1-003884-3




3 Ord_1222.indb 12                            2/08/22 13:33

